Kruse, P. J. (dissenting):
The city agreed that the sewer pipe was “ to be so securely constructed and laid that there shall be no leakage or injury *355to the lands or surroundings thereby,” and further to pay “ all damage that shall hereafter arise from said sewer or use of same by the negligence of the city or its servants.” The plaintiff seems to have thought the sewer was obstructed by a contractor in doing the barge canal work. But the evidence is very meager upon that point. But, assuming that it has been made to appear that the overflow was caused by the barge canal contractor obstructing the sewer, I think the evidence tends to show that the city was negligent in not removing the obstruction. While there are only a few instances when witnesses actually saw the sewage escaping through the manhole, the evidence shows that some of the plaintiff’s lands were covered with sewage nearly all of one summer. I think the inference permissible from the circumstances that the sewer was obstructed a good part of the summer and sewage constantly cast upon plaintiff’s land during that time, though I confess the evidence is not very satisfactory upon that point.
Judgment and order affirmed, with costs.